Citation Nr: 0401887	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  97-21 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a cardiac disorder, to 
include hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active service from January 1978 to January 
1996.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming.  In September 1998, the veteran testified 
before a Hearing Officer at the RO.  

In an October 2000 decision, the Board denied the veteran's 
claims for entitlement to a compensable evaluation for 
residuals of a left inguinal hernia repair and 
abdominoplasty, and entitlement to a rating in excess of 10 
percent for hiatal hernia with reflux.  It remanded the issue 
of service connection for a heart disorder, to include 
hypertension, for additional development.  In February 2002, 
jurisdiction of the veteran's claims file was transferred to 
the RO in Phoenix, Arizona.  

In September 2002, the Board undertook additional development 
of the issue listed on the front page of this remand pursuant 
to authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  That 
regulation was invalidated by the United States Court of 
Appeals for the Federal Circuit Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  In June 2003 the Board remanded the veteran's claim 
to the RO for additional procedural development.  That 
development was completed, and the case has been returned to 
the Board.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.  

2.  The veteran does not have a current cardiac disorder.  

3.  The veteran does not currently have hypertension.  


CONCLUSION OF LAW

A cardiac disorder, to include hypertension, was not incurred 
in or aggravated by active service, nor may such a disorder 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), was signed into law during the 
course of this appeal.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2003).

The VCAA requires VA to provide notice to claimants of what 
evidence is needed to substantiate their claims, of what 
evidence they are responsible for obtaining, and of what 
evidence VA will undertake to obtain.  38 U.S.C.A. § 5103(a); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In an 
October 2003 Written Brief Presentation, the veteran's 
representative contended that VCAA notification provided by 
the RO was inadequate.  

By way of a July 1997 statement of the case, January 2000 
supplemental statement of the case, and an October 2000 Board 
decision, the veteran was placed on notice of the regulations 
for service connection and what the evidence needed to show 
to substantiate his claim, i.e., medical nexus evidence 
relating a cardiac disorder or hypertension to his period of 
service or within the one-year presumptive period.  In June 
2003, the RO issued a letter in which it provided notice of 
the VCAA and what evidence it would obtain and what evidence 
the veteran was responsible for obtaining.  

The RO's June 2003 VCAA notice letter informed the veteran 
that the evidence it needed was that showing a heart 
condition to include hypertension.

The veteran has not responded to the June 2003 VCAA notice 
letter.  The veteran's representative contends that the 
veteran has not waived the one-year VCAA notice period for 
deciding his claim.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 F. 
3d 1334 (Fed. Cir. 2003), the Federal Circuit invalidated the 
30-day response period contained in 38 C.F.R. § 3.159(b)(1), 
as inconsistent with 38 U.S.C. § 5103(b)(1).  The Federal 
Circuit made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (Reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Federal Circuit 
found that the 30-day period provided in 3.159(b)(1) to 
respond to a VCAA duty to notify letter was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided for response.  

On December 16, 2003, H.R. 2297, the Veterans Benefits Act of 
2003 (the Act) became law.  The Act contains a provision in 
section 701 that clarifies that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period.  The effective date of that provision is November 9, 
2000, the date of enactment of the VCAA.  Thus the Board may 
proceed to a decision without waiting one year from the date 
of the VCAA notice letter.  Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, 117 Stat. 2651 (2003).  

The VCAA requires that VA afford the claimant an examination 
or obtain a medical opinion when there is competent evidence 
that a claimant has a current disability, or persistent or 
recurrent symptoms of a disability; there are indications 
that the disability may be associated with active service; 
and the record is insufficient to decide the claim.  38 
U.S.C.A. § 5103A(d).  The veteran was afforded a number of VA 
examinations, the most recent in March 2002, and a medical 
nexus opinion was obtained in December 2002.  

The VCAA also requires VA to obtain all relevant records.  It 
appears that the RO has obtained, or the veteran has 
submitted, records of all relevant treatment.  

The Board therefore finds that, the facts pertinent to this 
claim have been properly developed, and there is no further 
action that could assist the veteran in substantiating his 
claim.  The Board will address the merits of the veteran's 
claim.  

Legal Criteria

Under the governing statutory and regulatory criteria, 
service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury or disease during such service.  38 U.S.C.A. 
§§ 1110,1131; 38 C.F.R. §§ 3.303(a), 3.304.  

Service connection for cardiovascular-renal disease to 
include hypertension, as well as endocarditis and 
arteriosclerosis may be presumed if any of those disorders 
becomes manifest to a degree of 10 percent disabling during 
the veteran's first year after separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

At the time the veteran filed his claim in 1996, under 
38 C.F.R. § 4.104, Diagnostic Code 7101, a rating of 10 
percent was warranted when hypertensive vascular disease 
(essential arterial hypertension) was manifested by diastolic 
pressure predominantly 100 or more.  Under Note 2, a 10 
percent rating would also be assigned when continuous 
medication was shown necessary for control of hypertension 
with a history of diastolic blood pressure predominantly 100 
or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (1996).  

The schedular criteria for hypertension were changed 
effective January 12, 1998.  A 10 percent evaluation is 
warranted for diastolic pressure predominantly 100 or more, 
or systolic pressure predominantly 160 or more.  A minimum 
evaluation is also warranted for an individual with a history 
of diastolic pressure predominantly 100 or more who requires 
continuous medication for control. 38 C.F.R. § 4.104, Code 
7101 (2003).  

A diagnosis of hypertension must be confirmed by readings 
taken two or more times on at least three different days.  
The term hypertension is defined as diastolic blood pressure 
predominantly 90 mm. or greater.  The term isolated systolic 
hypertension is defined as systolic blood pressure 
predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  38 C.F.R. § 4.101, Diagnostic 
Code 7101, Note (1) (2003).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  

Factual Background

On the veteran's service entrance examination, the physician 
noted that one year earlier the veteran had been seen because 
he was slightly overweight.  Questionable high blood pressure 
had reportedly been noted at that time, which was within 
normal limits after weight loss.  A periodic service 
examination dated in March 1982 revealed elevated blood 
pressure in the standing position.  The veteran was referred 
to the blood pressure clinic where five-day blood pressure 
check results were within normal limits.  A June 1992 
electrocardiographic examination (EKG) was interpreted as 
revealing marked sinus bradycardia with first degree AV 
(atrioventricular) block with occasional premature atrial 
complexes.  The EKG was interpreted as abnormal.

In an August 1995 Report of Medical History, it was noted 
that the veteran's most recent blood pressure reading was 
within normal limits. 

The following blood pressure readings were recorded: April 
1996-120/84 and October 1996-126/90.  

The veteran was accorded a VA general medical examination in 
October 1996.  He reported a history of intermittent 
hypertension in 1982.  He also reported that when he 
discontinued caffeine, hypertension resolved. He further 
reported that since 1982 he had not been diagnosed with 
hypertension.  On clinical evaluation, blood pressure 
readings were as follows: 128/90 in the right arm, sitting.  
Repeat blood pressure readings were: 128/88; and 134/88.  The 
veteran's heart was reported as having a regular rate and 
rhythm without any murmurs.  An EKG was interpreted as 
revealing an unusual P Axis and possible ectopic atrial 
bradycardia.  The EKG was described as abnormal. The 
diagnosis included mild borderline hypertension.

A May 1997 progress note reflects a blood pressure reading of 
150/88 and a diagnosis of hypertension.  A July 1997 VA 
outpatient treatment record reflects that the veteran was 
seen with complaints of chest pain.  The impression was 
questionable chest pain.  A stress test that same month did 
not reveal evidence of any cardiac abnormality.  

The following blood pressures were recorded in VA outpatient 
treatment records: May 1997-118/80, July 1997-120/80, August 
1997-140/97 and 120/84.  

The veteran was accorded a VA heart examination in September 
1997.  The examiner noted that the veteran's medical records 
were not available.  The veteran reported that he experienced 
heartburn three times per week.  He related that running, 
breathing hard, and spicy foods exacerbated his symptoms.  He 
also related that he had four to five cups of coffee in the 
morning and drank approximately 8 Diet Cokes a day.  He also 
reported that he had been diagnosed with hypertension during 
a follow-up for his inguinal hernia repair in 1997.  

On clinical evaluation, blood pressure readings were as 
follows: 132/90 in the left arm, sitting; 128/92, thigh cuff; 
and 128/92, right arm. The veteran's heart rate was 88 beats 
per minute and regular.  Examination of the eyes revealed no 
evidence of hypertensive retinopathy.  The veteran's EKG 
(electrocardiogram) revealed normal sinus rhythm, a first 
degree AV block, and an interval of 216 microseconds.  It was 
noted that an anterior infarction of undetermined age could 
not be ruled out.  The EKG was described as abnormal.  The 
examiner commented that he did not have access to any of the 
veteran's previous EKG's.  The diagnosis included 
hypertension with history of taking Phentermine.  It was 
noted that the veteran's blood pressure should be determined 
after he had been off stimulants for a greater period of 
time.

At the September 1998 hearing, the veteran testified that he 
was told during service that he had a slow heart and a 
murmur.  He also reported that he had been informed by a 
medical technician that he had a heart abnormality.  He 
further testified that he had been diagnosed with 
hypertension and had had an abnormal EKG post service, but 
had not received any medical treatment for the hypertension.  
He also stated that he sometimes experienced blurred vision.  

VA outpatient treatment records show blood pressure readings 
as follows: October 1998-120/82, January 1999-118/86, May 
2000-130/84, August 2000-121/81, November 2000-138/96, July 
2001-132/102; November 2001-132/90, and March 2002-141/92.  

The veteran underwent a VA cardiac examination in March 2002.  
The examiner discussed the veteran's blood pressure readings 
both in and post-service, as well as diagnostic findings from 
EKG reports.  The examiner's impression was that the veteran 
had labile blood pressure on occasion during active duty with 
blood pressures for the most part normal throughout his 
career.  It was also noted that his blood pressure readings 
were borderline to high within the first year after he left 
service.  Blood pressures taken during the examination were 
reported in the normal range, with one brief elevation to 
130/90.  Heart sounds were normal, and he was in sinus 
rhythm.  There was no significant murmur or gallop.  

The impression was of a lack of evidence of cardiac disease.  
With respect to the EKGs, the examiner noted that the tests 
had consistently shown poor R wave progression across the 
pericardium.  While there had been at least two such 
interpretations, the examiner noted that such findings could 
be caused by electrode placement.  Furthermore, such findings 
were not diagnostic of an old anterior wall myocardial 
infarction.  The examiner also noted that a normal stress EKG 
in July 1997 had shown no evidence of coronary artery disease 
or myocardial ischemia and there was no mention of the EKG 
suggesting an old infarction.  

An exercise tolerance test conducted in May 2002, apparently 
associated with the March 2002 examination, revealed good 
exercise tolerance with 11 metabolic equivalents (METS) 
achieved without any identified cardiac abnormality.  It was 
reported that there was an appropriate blood pressure and 
heart rate response during the exercise testing.  

The VA physician who examined the veteran in March 2002 
offered an additional opinion in December 2002.  In doing so, 
he again discussed the veteran's reported history, medical 
evidence of record, and his clinical findings on the March 
2002 examination.  The physician commented that the veteran 
did not demonstrate hypertension given the several normal 
blood pressure levels obtained and with other various 
pressure readings which could have been considered borderline 
elevation.  Furthermore, the veteran had never been treated 
for hypertension.  It was the physician's opinion that the 
veteran did not likely have hypertension but that he 
demonstrated variable blood pressure readings, most of which 
were normal but in a labile manner, with some occasional 
borderline blood pressures.  It was described as a pattern  
similar to what the veteran experienced in service but it was 
not a pattern of sustained hypertension.   

Analysis

The evidence in favor of the veteran's claim includes 
evidence of abnormal EKG findings both in and post-service.  
A VA examination report in March 2002 noted a negative 
finding for cardiac abnormality, to include any heart disease 
or murmur.  However, the physician who provided the December 
2002 medical opinion concluded, given the normal stress test 
in May 2002, that these findings did not ultimately document 
a cardiac disorder.  

The veteran has testified that a medical professional 
informed him that various diagnostic tests had revealed a 
leaking heart valve.  He also reported having been informed 
that he had a heart murmur.  What a physician said and the 
layman's account of what he purportedly said, filtered as it 
was through a layman's sensibilities is simply too attenuated 
and inherently unreliable to constitute medical evidence.  
See Robinette v. Brown, 8 Vet. App. 69,77 (1995).  Thus the 
veteran's reported history does not constitute competent 
evidence of a current disability.  Further, the record does 
not support the veteran's report that he was found to have a 
leaking heart valve or murmur.

With respect to hypertension, service medical records 
document only a vague history of elevated blood pressure 
readings prior to service with only one elevated blood 
pressure reading reported during service.  The elevated blood 
pressure was reported amid a number of normal readings.  The 
examiner in October 1996 noted that the veteran had 
borderline hypertension.  

Some of the evidence shortly after service suggests 
hypertension.  The examiner in September 1997 diagnosed 
hypertension in conjunction with Phentermine use.  But the 
examiner did not report a definitive diagnosis of 
hypertension; instead the examiner found that the veteran's 
blood pressure needed to be determined after he had been off 
stimulants for a greater period of time.  

As noted above, under current law, a diagnosis of 
hypertension must be confirmed by readings taken two or more 
times on at least three different days.  Such readings are 
not documented in the current record.  

In this instance, the Board finds the March 2002 VA 
examiner's findings and subsequent opinion to be of the 
greatest probative value.  The examiner's opinions were based 
on a review of the complete medical record.  The examiner 
discussed the veteran's documented history in greater detail 
than any other examiner, and he used that record to buttress 
his opinions.

The March 2002 examiner concluded that the veteran likely did 
not have hypertension or another cardiac disability.  
Weighing this opinion against the equivocal record of 
elevated blood pressure readings and possibly abnormal EKG 
findings, the Board concludes that the weight of the evidence 
is against the veteran's claim.  

The veteran's claim must be denied because ultimately the 
evidence does not show that he currently has a cardiac 
disorder or hypertension.


ORDER

Entitlement to service connection for a cardiac disorder, to 
include hypertension, is denied.  



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



